Title: To George Washington from Elijah Hunter, 11 March 1783
From: Hunter, Elijah
To: Washington, George


                        
                            Dear General
                            Poundridge March 11th 1783
                        
                        Ever Since that Genl Arnold went and Joined the Enemy I have Been obliged to Quit my Liveing in Bedford and
                            have been at Very Great Expence and for Nine month Past have had a Sevear fit of Sickness so that I have Not been able to
                            go about Till Now with the Blessing of God I am Better So that I hope to Git on my farm again this Spring if Times will
                            admit of it but at Presant It Looks Gloomy as the Theavs from Delanseas Coar Come out Frequently to Bedford and Take
                            horses and Cattle which we understand is Contrary to orders from Genl Carlton But a Few Nights ago there was Nine or Ten
                            Horses Taken from Defenceless Inhabitants but friends to Their Country and they with the Rest of the Inhabitants of the
                            Town who Lies Equally Exposd Do Request me in Behalf of them as Well as myself to Pray your Excellensy for the Liberty of
                            a Flag to go Down to Endeavour to Git Back the Horses that have Been Taken and Likewise to Know whether Such Things is
                            allowed of or Not So that we may Know what to Depend on for if Such Practise is allowed of the Inhabitants must Suffer; we
                            are Informd that in the Jarses Something of a Semelar Case to this happened and a Flag was Sent and the Horses was
                            Demanded and They was Deliverd up How far it is True your Excellensy will be the Best Judge.
                        I Cant but Flatter myself if it Should be Consistant with your Excellensy that you will Grant my Request For
                            I have Been Wanting to have an opertunity this Long Time to Go Down to Westchester as Numbers of People who Left the
                            Country which went of in my Debt Now Seem to Give Some Incouragement that They will Pay me as I Expect they Think the
                            Country will Succeed and Perhaps may want Favours and as I am in want of Money Should be glad to Git what is my Just Due
                            if I Can. If your Excellensy Can Consistently Grant my Request I Beg you Would Let me Know by the
                            Bearer and Send Such Nesessary orders that the officer Commanding on the Lines may Grant it when Called for I Expect It is
                            Likely that a Petition from Some of the Prinsipal Inhabitants will accompany this Letter upon the
                            Same Request I Shall Leave the matter to your Due Consideration and Wait the Event.
                        Your Excellensy may well Remember that in the year 1778 that Governor Tryon of Newyork by his Insinuating
                            Letter to me Requesting me to Change my Sentiments and assist the Brittish in giving them Information Respecting the army
                            and State of affairs in the Country that by your advise to me as well as the Presedent of Congress and Genl Macdogal for
                            me to answer the Letter in a Favourable Manner and for me to Continue the Correspondance with them which I Did under the
                            Immediate Inspection of Genl McDogal and by the Means Brot myself to be of a Suspitious Character amongst my Fellow
                            Sitesons which I have often Been obiaded of by my Enemies But Since General Arnold went Below I have
                            had No Connection With them I have Therefore Waited on Genl McDogal and Genl Howe for them to give my Character and Conduct
                            whilst under their Immediate Inspection In writing which I have to Show.
                        I Should of Waited on your Excellensy Last Fall when you was on the Lines for a Writing Simelar to the above
                            but Sickness Provented. But I Now Beg you to Consult Genl McDogal on this Important Subject to me as he is more Immediatly
                            acquainted with my Conduct and Character and may have it more Fresh in his memory Than your Excellensy as you have So many
                            Things on your mind and then if you Please to give me from under your own hand that Character which you Think will be Just
                            as I hope you Will Not Think it an unreasonable Request as a mans Character is his all in a Sence.
                        I have the Vanity to Beleave that I have Faithfully Served my Country and much more to Their advantage than
                            if I had Been in the Field with a Company of men on my own Expence and I have Done it at the Resque and Expence of my Life
                            and Property.
                        So I Shall Leave the Whole of my Requests and Greavences to your Due Consideration Not Doubting but you will
                            Take up the Matter and Do me all that Justise as you would to any Person of a Much Higher Rank or Character in Life. So I
                            Remain Sr your Friend and Humbe Servt
                        
                            Elijah Hunter
                        
                    